Exhibit 10.1



EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”) is made and entered into by and between
by and between W. Donald Bell (“Bell”) and Bell Microproducts, Inc., a
California corporation (“Company”), effective as of March 12, 2009 (“Effective
Date”).
 
WITNESSETH:
 
WHEREAS, Bell has been serving and continues to serve as the President and Chief
Executive Officer of Company; and
 
WHEREAS, Bell and Company were previously parties to an amended “Employment
Agreement” dated July 1, 1999, which has expired in accordance with its terms;
and
 
WHEREAS, Bell and Company are currently party to a “Supplemental Executive
Retirement Plan,” dated July 1, 2002, as amended on November 13, 2007 (“SERP”);
and
 
WHEREAS, the parties wish to continue Bell’s employment with Company and wish to
set forth the terms and conditions of that employment relationship in this
Agreement; and
 
WHEREAS, the parties do not intend for this Agreement to supersede, modify, or
otherwise affect Bell’s rights under the SERP.
 
NOW, THEREFORE, in consideration of Bell’s continued employment with Company, in
consideration of the respective representations and covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties do hereby agree and contract as follows:
 
1. Term of Employment.  Company hereby agrees to employ Bell as President and
Chief Executive Officer for a two-year period (“Initial Term”) commencing on the
date set forth above, and, upon the expiration of the Initial Term, for
successive one-year periods thereafter (each, a “Renewal Term”), unless (i)
written notice of non-renewal is given no less than ninety (90) days prior to
the expiration of the applicable term by either party hereto; or (ii) Bell’s
employment is terminated earlier pursuant to Paragraph 4 of this Agreement.  If
such written notice of non-renewal is delivered from one party to the other,
Bell’s employment will terminate on the last day of the Initial Term or Renewal
Term, as applicable.
 
2. Duties.  Bell accepts employment with Company as its President and Chief
Executive Officer.  Bell agrees to devote his full time, attention and best
efforts to the business and affairs of Company.  Bell shall perform all duties
and responsibilities commensurate with his position as President and Chief
Executive Officer and shall follow the reasonable direction of the Board of
Directors of Company (“Board”).  Bell may serve on corporate, civic or
charitable boards or committees, fulfill speaking engagements and manage
personal investments, so long as the Board, in its sole discretion, determines
that such activities do not interfere, compete with or otherwise pose a conflict
of interest with respect to the performance of Bell’s duties and
responsibilities under this Agreement.  Bell shall comply with Company’s written
policies and procedures as in effect from time to time applicable to other
executive officers of Company.
 
Page 1 of 17

--------------------------------------------------------------------------------


 
3. Compensation and Benefits.  During the term of this Agreement, Bell shall
receive the following compensation and benefits:
 
a. Base Salary.  Bell shall receive a minimum base salary of six hundred and
thirty-two thousand five hundred dollars ($632,500) per year, less applicable
withholding, payable monthly or more frequently in accordance with Company’s
regular payroll practices.  The Compensation Committee of the Board
(“Compensation Committee”) shall review Bell’s base salary at least annually and
may, in its sole discretion, increase the base salary under its normal
compensation policies for executive officers.  Notwithstanding the foregoing,
the Board or the Compensation Committee may decrease Bell’s base salary if it
decreases the base salaries of other executive officers of Company and, in such
circumstance, decreases Bell’s base salary in an amount substantially
proportional to the decreases in the base salaries of Company’s other executive
officers.
 
b. Annual Incentive Compensation.  Bell shall be eligible to participate in
annual incentive compensation plans, which may include the Management Incentive
Plan, that may be established from time to time by the Board or the Compensation
Committee for Company’s other executive officers.  Notwithstanding the
foregoing, neither the Board nor the Compensation Committee may decrease Bell’s
target award opportunity under the Management Incentive Plan (or any successor
plan) to an amount less than his then-current base salary unless it decreases
the target award opportunities of other executive officers of Company below
their target award opportunities as in effect on the Effective Date, and in such
circumstance, the Board or the Compensation Committee may only decrease Bell’s
target award opportunity in an amount substantially proportional to the
decreases in the target award opportunities of Company’s other executive
officers.  Bell hereby acknowledges that his actual payment under the Management
Incentive Plan will be determined by the Board or the Compensation Committee in
accordance with the terms of the Management Incentive Plan then in effect and
that his actual payment may not be proportional to the actual payments made to
other executive officers of Company.  In addition, Bell hereby acknowledges that
the Board or the Compensation Committee may adjust the payments made to Bell
with respect to any incentive compensation plans, including the Management
Incentive Plan, as it deems appropriate, in its sole discretion, to address the
payments made to Bell under the Management Incentive Plan in effect for the year
ended December 31, 2006.
 
c. Long-Term Disability Insurance.  Company presently provides Bell with, and
pays 50% of the premiums for, long-term disability insurance that provides Bell
with certain disability benefits.  Company presently intends to continue to
provide Bell with this benefit; provided, however, that the Compensation
Committee may, in its sole discretion, determine not to continue this benefit
based on the cost of such policy or other factors as it deems
appropriate.  Company may, in its sole discretion, provide such long-term
disability insurance under its group policy.
 
d. Business Expenses.  Company will reimburse Bell for ordinary and necessary
travel and other out-of-pocket expenses incurred by Bell in connection with the
performance of his duties, provided that Bell promptly submits to Company
receipts
 

 
Page 2 of 17

--------------------------------------------------------------------------------

 
 
verifying such expenses in accordance with Company’s policies and procedures as
in effect from time to time applicable to other executive officers of Company.


e. Other Employee Benefits.  Bell shall be eligible to participate in all other
employee benefit plans and programs offered by Company generally to its
executive officers, or as approved by the Board or Compensation Committee
exclusively for Bell, from time to time, including any medical, dental and life
insurance coverage, stock option plans or retirement plans, in accordance with
the terms and conditions of those benefit plans and programs.
 
f. Vacation and Other Absences.  Bell shall be entitled to paid vacation each
year in accordance with Company’s then-current vacation policy for other
executive officers.  The rules relating to other absences from regular duties
for holidays, sick or disability leave, leave of absence without pay, or for
other reasons, shall be the same as those provided to Company’s other executive
officers.
 
4. Termination.  Except for the provisions hereof which are intended to survive
for other periods of time as specified herein, including Sections 5, 6, 7 and 8,
this Agreement and Bell’s employment shall terminate (a) at any time upon mutual
written agreement of the parties; (b) immediately upon Bell’s death or
Disability (as defined in Section 5.d. below); (c) by Company, immediately and
without prior notice, for “Cause” (as defined in Section 5.d. below); or (d) by
Bell or by Company for any reason not otherwise covered by clauses (a), (b) or
(c) herein, with at least thirty (30) days’ prior written notice.  Except as
otherwise provided in Section 5, upon the termination of Bell’s employment for
any reason during the Initial Term or any Renewal Term (as applicable), Bell
shall be entitled to receive his base salary through his last date of
employment, any unpaid annual incentive compensation described in Section 3.b.
earned by Bell through his last date of employment, any unreimbursed business
expenses incurred prior to such termination of employment, any accrued but
unused vacation pay, and such other employee benefits to the extent permitted by
the applicable policies or plan documents or as required by law.  For the
avoidance of doubt, no amount subject to the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (“Code”), and its related regulations
shall become payable to Bell as a result of a termination of employment that
does not constitute a “separation from service” within the meaning of Code
Section 409A(a)(2)(A)(i) and Section 1.409A-1(h) of the Treasury Regulations.
 
5. Severance Benefits.
 
a. Termination Without Cause or Involuntary Termination.  Subject to Section
5.c., in the event of Company’s termination of Bell’s employment without “Cause”
or Bell’s “Involuntary Termination” (each as defined in Section 5.d. below) at
any time during the Initial Term or Renewal Term (as applicable), Bell shall be
entitled to the severance benefits described below.
 
(i) Severance Pay.  Company shall pay Bell severance in the form of salary
continuation equal to two times his base salary in effect on the date of his
termination of employment, with such severance payable in twelve (12) equal
installments, payable monthly, commencing on the later of (1) sixty (60) days


Page 3 of 17

--------------------------------------------------------------------------------


after the date of Bell’s termination of employment, or (2) the earliest date on
which payment can be made under Section 13.a. below.
 
(ii) Benefits.  If available generally to other former U.S. employees of
Company, Bell shall be entitled to the continuation of benefits pursuant to
Title X of the Consolidated Budget Reconciliation Act of 1985 (“COBRA”),
provided that Bell shall not be obligated to pay or reimburse Company for the
cost of providing such COBRA benefits for a period of eighteen (18) months from
the date of Bell’s termination of employment (“Severance Period”).  Company’s
obligations to provide the benefits described herein shall cease if Bell and his
dependents become covered under another employer’s group medical and health
benefit plans that provide Bell and his dependents with comparable benefits and
levels of coverage.
 
(iii) Financial Planning Allowance.  Company shall reimburse Bell up to $15,000
for expenses actually incurred within twelve (12) months from the date of Bell’s
termination of employment related to personal financial or tax planning.
 
(iv) Change in Control Provisions.  In the event of Company’s termination of
Bell’s employment without “Cause” or Bell’s Involuntary Termination during the
twelve (12) month period following a Change in Control, the following additional
provisions shall be effective.
 
(A) The severance pay described in Section 5.a.(i) above shall be payable in
cash and in full in a single lump sum on the later of (1) sixty (60) days after
the date of Bell’s termination of employment, or (2) the earliest date on which
payment can be made under Section 13.a. below.
 
(B) One hundred percent (100%) of the unvested portion of any stock option,
restricted stock and restricted stock units held by Bell upon his termination
date shall automatically be accelerated in full so as to become completely
vested.
 
b. Termination Upon Disability.  Subject to Section 5.c., if Bell’s employment
with Company is terminated on account of Disability at any time during the
Initial Term or Renewal Term (as applicable), Bell shall be entitled to COBRA
continuation benefits if such benefits are available generally to other former
U.S. employees of Company, provided that Bell shall not be obligated to pay or
reimburse Company for the cost of providing such COBRA benefits during the
Severance Period.  Company’s obligations to provide the benefits described
herein shall cease if Bell and his dependents become covered under another
employer’s group medical and health benefit plans that provide Bell and his
dependents with comparable benefits and levels of coverage.
 
c. Release of Claims.  Bell’s eligibility for severance benefits pursuant to
this Section 5 is conditioned on his execution, delivery and non-revocation,
within sixty (60)
 
Page 4 of 17

--------------------------------------------------------------------------------


 
days following his termination of employment, of a release agreement in the form
attached hereto as Exhibit A.
 
d. Definitions.
 
(i) Cause.  “Cause” shall mean (A) any act of personal dishonesty taken by Bell
in connection with his responsibilities as an employee and intended to result in
substantial personal enrichment of Bell; (B) Bell’s conviction of a felony;
(C) a willful act by Bell which constitutes gross misconduct and which is
injurious to Company; or (D) following delivery to Bell of a written demand for
performance from Company which described the basis for Company’s belief that
Bell has not substantially performed his duties, continued violations by Bell of
his obligations to Company which are demonstrably willful and deliberate on
Bell’s part.
 
(ii) Change of Control. “Change of Control” means the occurrence of any of the
following events:
 
(A) a “change in the ownership” of Company as determined in accordance with
Section 1.409A-3(i)(5)(v) of the Treasury Regulations;
 
(B) a “change in effective control” of Company as determined in accordance with
Section 1.409A-3(i)(5)(vi) of the Treasury Regulations; or
 
(C) a “change in the ownership of a substantial portion of the assets” of
Company as determined in accordance with Section 1.409A-3(i)(5)(vii) of the
Treasury Regulations.
 
(iii) Disability.  “Disability” shall have the same meaning set forth in the
long-term disability insurance contract referred to in Section 3.c. as in effect
on the Effective Date.
 
(iv) Involuntary Termination.  For purposes of this Agreement, “Involuntary
Termination” shall mean:
 
(A) Without Bell’s express written consent, a significant reduction of Bell’s
duties, authority or responsibilities as President and Chief Executive Officer
of Company, relative to his duties, authority or responsibilities as President
and Chief Executive Officer as in effect immediately prior to such reduction, or
the assignment to Bell of such reduced duties, authority or responsibilities;
 
(B) Without Bell’s express written consent, a substantial reduction, without
good business reasons, of the facilities and perquisites (including office space
and location) available to Bell immediately prior to such reduction;
 
Page 5 of 17

--------------------------------------------------------------------------------


 
(C) A material reduction by Company in Bell’s base salary as in effect
immediately prior to such reduction, except as permitted by Section 3.a.;
 
(D) The relocation of Bell’s principal place of work to a location more than
thirty-five (35) miles from Bell’s then present location, without Bell’s express
written consent;
 
(E) Any purported termination of Bell by Company during the Initial Term or
Renewal Term (as applicable) not effected for Disability or for Cause; or
 
(F) The failure of Company to obtain the assumption of this Agreement by any
successor contemplated in Section 9 below.
 
Bell’s termination of employment shall not constitute an Involuntary Termination
unless and until (1) Bell provides written notice to Company of the existence of
one or more of the foregoing conditions within ninety (90) days of its
occurrence, (2) such condition or conditions have not been cured within thirty
(30) days after Company’s receipt of such written notice from Bell and (3) Bell
terminates his employment with Company within thirty (30) days after Company’s
failure to cure such condition or conditions during the time period set forth in
clause (2).
 
6. Protection of Confidential Information.  Bell acknowledges that during the
course of his employment with Company he has received and will continue to
receive documents and other information regarding the confidential and
proprietary affairs of Company and its subsidiaries and affiliates, including
information about their past, present and future financial condition, the
markets for their products, key personnel, past, present or future actual or
threatened litigation, trade secrets, current and prospective suppliers and
customers, operational methods, acquisition plans, prospects, plans for future
development and other business affairs and information about Company and its
subsidiaries and affiliates not readily available to the public (collectively,
“Confidential Information”).  Bell further acknowledges that the services to be
performed under this Agreement are of a special, unique, unusual, extraordinary
and intellectual character.  In recognition of the foregoing, Bell covenants and
agrees as follows:
 
a. No Disclosure or Use of Confidential Information.  At no time during his
employment with Company or at any time thereafter shall Bell divulge, disclose,
or otherwise use any Confidential Information, except as properly required in
the ordinary course of Company’s business, as directed and authorized by Company
or if such information is readily available in the public domain by reason other
than Bell’s disclosure or use thereof in violation of the first sentence of this
Section 6.a.
 
b. Return of Company Property, Records and Files.  Upon the later of (1) the
date of termination of Bell’s employment with Company, and (2) the date of
termination of Bell’s service on the Board (such later event being the “Property
Return Event”), or at any other time the Board may so direct, Bell shall
promptly deliver to Company’s
 
Page 6 of 17

--------------------------------------------------------------------------------


 
headquarters all of the property and equipment of Company and its subsidiaries
and affiliates (including any cell phones, pagers, credit cards, personal
computers, etc.) and any and all documents, records, and files, including any
notes, memoranda, customer lists, reports and any and all other documents,
including any copies thereof, whether in hard copy form or on a computer disk or
hard drive, that relate to Company or its subsidiaries or affiliates or their
respective past and present officers, directors, employees or consultants
(collectively, “Company Property, Records and Files”); it being expressly
understood that, upon the occurrence of the Property Return Event, Bell shall
not be authorized to retain any Company Property, Records and
Files.  Notwithstanding the foregoing, Company will use its reasonable efforts
to transfer Bell’s cell phone number to him following the termination of Bell’s
employment with Company; provided, however, that the cost, if any, of such
transfer shall be paid by Bell.

 
7. Nonsolicitation.  For a period of one year immediately following the date of
termination of Bell’s employment, Bell shall not, directly or indirectly,
without the prior written consent of Company, solicit, induce, or attempt to
solicit or induce any director, officer, employee, agent or consultant of
Company or any of its subsidiaries or affiliates to terminate his, her or its
employment or other relationship with Company or its subsidiaries or affiliates
for employment or for retention as a consultant or service provider, or
otherwise encourage any such person or entity to leave or sever his, her or its
employment or other relationship with Company or its subsidiaries or affiliates
for any other reason.
 
8. Remedies.  The restrictions contained in Sections 6 and 7 are necessary for
Company’s protection, and any breach thereof will cause Company irreparable
damage for which there is no adequate remedy at law.  Bell agrees that, in the
event of such breach, Company shall, in addition to any other remedy which
Company may have at law or in equity, be entitled to seek such equitable and
injunctive relief as may be available without the necessity of proving
damages.  Each party agrees that, in the event of a breach of this Agreement by
the other party, the non-breaching party shall have all such remedies as may be
available at law or in equity.
 
9. Successors.
 
a. Company’s Successors.  Any successor to Company (whether direct or indirect
and whether by purchase, merger, consolidation, liquidation or otherwise) to all
or substantially all of Company’s business and/or assets shall assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as Company would
be required to perform such obligations in the absence of a succession.  For all
purposes under this Agreement, the term “Company” shall mean Company, as defined
above, and any such successor, by merger or otherwise.
 
b. Employee’s Successors.  The terms of this Agreement and all of Bell’s rights
hereunder shall inure to the benefit of, and be enforceable by, Bell’s personal
or legal representatives, executors, administrators, successors, heirs,
distributes, devisees and legatees.
 
Page 7 of 17

--------------------------------------------------------------------------------


 
10. Notice.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid.  In the case of Bell, mailed notices shall be
addressed to him at the home address which he most recently communicated to
Company in writing.  In the case of Company, mailed notices shall be addressed
to its corporate headquarters, and all notices shall be directed to the
attention of its Secretary.
 
11. Coordination of Agreements.  Except as expressly set forth in this
Agreement, in the event of any conflict between this Agreement and the SERP, the
terms of this Agreement shall control; provided, however, that the terms of this
Agreement shall not be effective to alter the form or timing of payments under
the SERP in a manner contrary to the requirements of Code Section 409A and its
related regulations.
 
12. Termination of Management Retention Agreement.  The Management Retention
Agreement entered into by and between Bell and the Company as of August 7, 2005
is terminated in its entirety as of the Effective Date by mutual agreement of
the parties.
 
13. Tax Provisions.
 
a. Company shall delay the payment of any severance benefits payable under this
Agreement as required to comply with Code Section 409A(a)(2)(B)(i) (relating to
payments made to certain “specified employees” of certain publicly-traded
companies) and in such event, any such amount to which Bell would otherwise be
entitled during the six (6) month period immediately following his termination
of employment shall instead be accumulated through and paid or provided,
together with interest at the long-term applicable federal rate (annual
compounding) under Section 1274(d) of the Code in effect on his termination of
employment, on the first business day following the expiration of such six (6)
month period, or if earlier, the date of his death.  For the avoidance of doubt,
no portion of the any such severance benefits shall be subject to the foregoing
delay if and to the extent that such benefits (i) constitute a “short term
deferral” within the meaning of Section 1.409A-1(a)(4) of the Treasury
Regulations, or (ii) (A) are being paid due to Bell’s “involuntary separation
from service” (within the meaning of Section 1.409A-1(n) of the Treasury
Regulations); (B) do not exceed two times the lesser of (1) Bell’s annualized
compensation from Company for the calendar year prior to the calendar year in
which the termination occurs, or (2) the maximum amount that may be taken into
account under a qualified plan pursuant to Code Section 401(a)(17) for the year
in which Bell’s employment terminates; and (C) the payment is required under
this Agreement to be paid no later than the last day of the second (2nd)
calendar year following the calendar year during which Bell’s “separation from
service” (within the meaning of Code Section 409A) occurs.  For purposes of Code
Section 409A, Bell’s right to receive installment payments pursuant to Section 5
above shall be treated as a right to receive a series of separate and distinct
payments.  The determination of whether Bell is a “specified employee” for
purposes of Code Section 409A(a)(2)(B)(i) as of the time of his termination of
employment shall made by Company in accordance with the terms of Code Section
409A and the applicable guidance thereunder (including without limitation
Treasury Regulation Section 1.409A-1(i) and any successor provision thereto).
 
Page 8 of 17

--------------------------------------------------------------------------------


 
b. The continued benefits provided under Section 5 above that are taxable
benefits (and that are not disability pay or death benefit plans within the
meaning of Code Section 409A) are intended to comply, to the maximum extent
possible, with the exception to Code Section 409A set forth in Section
1.409A-1(b)(9)(v) of the Treasury Regulations (and any successor thereto).  To
the extent that any of those benefits either do not qualify for that exception,
or are provided beyond the applicable time periods set forth in Section
1.409A-1(b)(9)(v) of the Treasury Regulations, then such amounts will be
reimbursed or provided no later than December 31 of the year following the year
in which the expense was incurred and will be subject to the following
additional rules:  (i) the amount of in-kind benefits provided, during any
calendar year shall not affect the amount of in-kind benefits to be provided,
during any other calendar year; and (ii) the right to in-kind benefits shall not
be subject to liquidation or exchange for another benefit.
 
c. In the event of an event constituting a change in the ownership or effective
control of Company or ownership of a substantial portion of the assets of
Company described in Code Section 280G(b)(2)(A)(i) (a “280G Transaction”),
Company shall cause its independent auditors promptly to review all payments,
accelerations, distributions and benefits that have been made to or provided to,
and are to be made, or may be made, to or provided to, Bell under this
Agreement, the SERP, and any other arrangements providing for payments or
benefits contingent on the occurrence of a 280G Transaction (irrespective of
whether such payments or benefits are then payable to Bell at that time), and
any other agreement or plan under which they may individually or collectively
benefit (collectively the “Original Payments”), to determine the applicability
of Code Section 4999 to Bell in connection with such event.  Company’s
independent auditors will perform this analysis in conformity with the foregoing
provisions and will provide Bell with a copy of their analysis and
determination.  Notwithstanding anything contained in this Agreement to the
contrary, to the extent that the Original Payments would be subject to the
excise tax imposed under Code Section 4999 (the “Excise Tax”), the Original
Payments shall be reduced (but not below zero) to the extent necessary so that
no Original Payment shall be subject to the Excise Tax, but only if, by reason
of such reduction, the net after-tax benefit received by Bell shall exceed the
net after-tax benefit received by him if no such reduction was made.  For
purposes of this Agreement, “net after-tax benefit” shall mean (a) the Original
Payments which Bell receives or is then entitled to receive from Company that
would constitute “parachute payments” within the meaning of Code Section 280G,
less (b) the amount of all federal, state and local income taxes payable with
respect to the foregoing calculated at the maximum marginal income tax rate for
each year in which the foregoing shall be paid to Bell (based on the rate in
effect for such year as set forth in the Code as in effect at the time of the
first payment of the foregoing), less (c) the amount of the Excise Tax imposed
with respect to the payments and benefits described in (a) above.  If a
reduction is to occur pursuant to this Section 13.c., the payments and benefits
shall be reduced in the following order: any cash severance to which Bell
becomes entitled (starting with the last payment due), then other cash amounts
that are parachute payments (starting with the last payment due), then any stock
option awards that have exercise prices higher than the then-fair market value
price of the stock (based on the latest vesting tranches), then restricted stock
and restricted stock units based on the latest awards scheduled to be
distributed, and then other stock

 
Page 9 of 17

--------------------------------------------------------------------------------


 
options based on the latest vesting tranches.  The fees and expenses of
Company’s auditor for its services in connection with the determinations and
calculations contemplated by this provision will be borne by Company

 
14. Miscellaneous Provisions.
 
a. No Duty to Mitigate.  Bell shall not be required to mitigate the amount of
any payment contemplated by this Agreement, nor shall any such payment be
reduced by any earnings that Bell may receive from any other source.
 
b. Amendment; Waiver.  No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by Bell and by an authorized officer of Company (other than
Bell).  No waiver by either party of any breach of, or of compliance with, any
condition or provision of this Agreement by the other party shall be considered
a waiver of any other condition or provision or of the same condition or
provision at any other time.
 
c. Entire Agreement.  No agreement, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof.  Except as expressly provided herein, this
Agreement supersedes in its entirety any prior or contemporaneous agreements,
whether written, oral, express or implied, relating to the subject matter
hereof.
 
d. Governing Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.
 
e. Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
 
f. Withholding.  All payments made pursuant to this Agreement will be subject to
the withholding of all applicable federal, state or local income and employment
taxes.
 
g. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.
 


adf
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
 
Page 10 of 17

--------------------------------------------------------------------------------

 
 



 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth above.
 

 COMPANY: BELL MICROPRODUCTS INC.          
 
By:
/s/ Andrew S. Hughes           ANDREW S. HUGHES       Vice President, General
Counsel & Corporate Secretary      Dated:  March 12, 2009  

 

 BELL:            
 
By:
/s/ W. Donald Bell        W. Donald Bell      Dated: March 12, 2009          

 
 
 
 
Page 11 of 17

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF RELEASE AGREEMENT
 
This Release Agreement (“Release”) is made and entered into by and between W.
Donald Bell (“Executive”) and Bell Microproducts Inc., a California corporation
(“Company”), effective as of _______, 20__.
 
WHEREAS, Executive and Company were previously parties to an Employment
Agreement, dated February __, 2009 (“Employment Agreement”); and
 
WHEREAS, Executive’s eligibility for severance benefits pursuant to the
Employment Agreement is conditioned on his execution, delivery and
non-revocation of this Release within sixty (60) days following his termination
of employment; and
 
WHEREAS, this Release was a material inducement to Executive and Company to
enter into the Employment Agreement.
 
NOW, THEREFORE, in consideration of the respective representations and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties do hereby agree and
contract as follows:
 
1. Defined Terms.  Initially capitalized terms used, but not otherwise defined,
herein shall have the meanings ascribed to such terms in the Employment
Agreement.
 
2. General Release.  Executive hereby releases and forever discharges the
“Executive Releasees” hereunder, consisting of Company and each of its
subsidiaries, affiliates, successors, assigns, agents, directors, officers,
employees, shareholders, representatives, lawyers, insurers, and all persons
acting by, through, under or in concert with them, or any of them, of and from
any and all Claims, as defined in Section 3. 
 
3. Claims Released.   The “Claims” released herein include any and all manner of
action or actions, cause or causes of action, in law or in equity, suits, debts,
liens, contracts, agreements, promises, liability, claims, demands, damages,
losses, costs, attorneys’ fees or expenses, of any nature whatsoever, known or
unknown, fixed or contingent, which Executive now has or may hereafter have
against the Executive Releasees, or any of them, by reason of any matter, cause,
or thing whatsoever from the beginning of time to the date hereof.  Without
limiting the generality of the foregoing, Claims shall include: any claims in
any way arising out of, based upon, or related to Executive’s employment by or
service as a director to any of the Executive Releasees, or any of them, or the
termination thereof; any claim for wages, salary, commissions, bonuses, fees,
incentive payments, profit-sharing payments, expense reimbursements, leave,
vacation, severance pay or other benefits; any claim for benefits under any
stock option, restricted stock or other equity-based incentive plan of the
Executive Releasees, or any of them (or any related agreement to which any
Executive Releasee is a party); any alleged breach of any express or implied
contract of employment; any alleged torts or other alleged legal restrictions on
the Executive Releasees’ right to terminate the employment of Executive; and any
alleged violation of any federal, state or local statute or ordinance including,
without limitation, Claims arising under: Age Discrimination in Employment Act,
as amended,
 

 
Page 12 of 17

--------------------------------------------------------------------------------

 

29 U.S.C. § 621, et seq.; Title VII of the Civil Rights Act of 1964, as amended
by the Civil Rights Act of 1991, 42 U.S.C. § 2000 et seq.; Equal Pay Act, as
amended, 29 U.S.C. § 206(d); the Civil Rights Act of 1866, 42 U.S.C. § 1981; the
Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the Americans
with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.; the False Claims Act ,
31 U.S.C. § 3729 et seq.; the Employee Retirement Income Security Act, as
amended, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and Retraining
Notification Act, as amended, 29 U.S.C.  § 2101 et seq. the Fair Labor Standards
Act, 29 U.S.C. § 215 et seq., the Sarbanes-Oxley Act of 2002; the California
Fair Employment and Housing Act, as amended, § 12940 et seq.; the Cal. Lab.
Code; the California Equal Pay Law, as amended, Cal. Lab. Code §§
1197.5(a),1199.5; the Moore-Brown-Roberti Family Rights Act of 1991, as amended,
Cal. Gov’t Code §§12945.2, 19702.3; California Labor Code §§ 1101, 1102, 69 Ops.
Cal. Atty. Gen. 80 (1986); California Labor Code §§ 1102.5(a), (b); the
California WARN Act, Cal. Lab. Code § 1400 et seq.; the California False Claims
Act, Cal. Gov’t Code § 12650 et seq.;  the California Corporate Criminal
Liability Act, Cal. Penal Code § 387; or under the California Labor Code), or
any other federal, state or local law.
 
4. Claims Not Released. Notwithstanding the generality of the foregoing,
Executive does not release the following claims and rights:
 
a. Executive’s rights under the Employment Agreement and this Release;
 
b. Any Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;
 
c. Claims to continued participation in certain of Company’s group benefit plans
pursuant to the terms and conditions of the federal law known as COBRA or the
comparable California law known as Cal-COBRA;
 
d. Claims to any benefit entitlements vested as of the date of termination of
Executive’s employment, pursuant to written terms of any Company employee
benefit plan, including the Company’s Supplemental Executive Retirement Plan;
 
e. Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release his right to secure any damages for alleged
discriminatory treatment;
 
f. Executive’s right, if any, to indemnity pursuant to Company’s articles or
bylaws, any written indemnification agreement between Executive and Company,
and/or Company’s directors and officers insurance policies; and
 
g. Any other claims that Executive cannot waive by operation of law.
 
(collectively, the “Executive Unreleased Claims”).
 
Page 13 of 17

--------------------------------------------------------------------------------


 
5. Unknown Claims. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE IS HEREBY ADVISED OF
AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
 
EXCEPT WITH RESPECT TO THE EXECUTIVE UNRELEASED CLAIMS, EXECUTIVE, BEING AWARE
OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY RIGHTS HE MAY HAVE THEREUNDER,
AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF SIMILAR EFFECT.
 
6. Review and Revocation.  Executive agrees and expressly acknowledges that this
Release includes a waiver and release of all claims which Executive has or may
have under the Age Discrimination in Employment Act of 1967, as amended, 29
U.S.C. § 621, et seq. (“ADEA”).  The following terms and conditions apply to and
are part of the waiver and release of the ADEA claims under this general
release:
 
a. This Release is written in a manner calculated to be understood by Executive,
and Executive understands it.
 
b. The waiver and release of claims under the ADEA contained in this Release
does not cover rights or claims that may arise after the date on which Executive
signs this Release.
 
c. This Release provides for consideration in addition to anything of value to
which Executive is already entitled.
 
d. Executive understands that Executive is hereby advised to consult an attorney
before signing this Release.
 
e. Executive understands that Executive has been granted sixty (60) days
following his termination of employment to decide whether or not to sign this
Release.  If Executive executes and delivers this Release prior to the
expiration of such period, Executive does so voluntarily and after having had
the opportunity to consult with an attorney, and hereby waives the remainder of
the sixty (60) day period.
 
f. Executive understands that Executive has the right to revoke this Release
during the seven (7) days following the day on which Executive signs this
Release (the ”Revocation Period”).  In the event this Release is revoked, this
Release will be null and void in its entirety.
 
Page 14 of 17

--------------------------------------------------------------------------------


 
This Release shall not become effective until the day after the Revocation
Period has expired (the “Effective Date”).  If Executive wishes to revoke this
Release during the Revocation Period, Executive must deliver written notice
stating Executive’s intent to revoke this Release, on or before 5:00 p.m. on the
last day of the Revocation Period, to Company’s General Counsel at Company’s
headquarters located at 1941 Ringwood Avenue, San Jose, California 95131-1721.
 
7. No Assignments of Claims. Executive represents and warrants that there has
been no assignment or other transfer of any interest in any Claim which he may
have against Executive Releasees, or any of them, and Executive agrees to
indemnify and hold Executive Releasees, and each of them, harmless from any
liability, Claims, demands, damages, costs, expenses and attorneys’ fees
incurred by Executive Releasees, or any of them, as the result of any such
assignment or transfer or any rights or Claims under any such assignment or
transfer.  It is the intention of the parties hereto that this indemnity does
not require payment as a condition precedent to recovery by the Executive
Releasees against Executive under this indemnity.
 
8. No Actions. Executive acknowledges and agrees that he has no pending lawsuit,
administrative charge or complaint against Company or any of the other Executive
Releasees, in any court or with any governmental agency.  Executive acknowledges
and agrees that he is not aware of any work-related injury suffered prior to the
Effective Date for which he may be entitled to workers’ compensation benefits,
nor is he aware of any facts or circumstances from which such any injury may
later arise.  Executive also agrees that, to the extent permitted by law,
Executive will not allow any lawsuit, administrative charge or complaint to be
pursued on his behalf, or to accept any remedies from any lawsuit,
administrative charge or complaint pursued on his behalf.  Executive further
agrees that he will not participate, cooperate or assist in any litigation
against the Executive Releasees in any manner, to the extent permitted by
law.  If lawfully subpoenaed to testify in court or in a deposition, Executive
agrees to provide Company written notice of such a subpoena within five (5) days
of receipt.  Executive agrees that if he hereafter commences, joins in, or in
any manner seeks relief through any suit arising out of, based upon, or relating
to any of the Claims released hereunder or in any manner asserts against the
Executive Releasees any of the Claims released hereunder, then he will pay to
the Executive Releasees against whom such claim(s) is asserted, in addition to
any other damages caused thereby, all attorneys’ fees incurred by such Executive
Releasees in defending or otherwise responding to said suit or Claim.  Provided,
however, that the obligation to pay attorneys’ fees shall not apply to: (1)
Executive’s right to file a charge with the United States Equal Employment
Opportunity Commission (as to which Executive hereby waives any right to any
damages or individual relief resulting from any charge) or (2) any suit or Claim
to the extent it challenges the effectiveness of this Release with respect to a
claim under the Age Discrimination in Employment Act.
 
9. No Admission.  Executive further understands and agrees that neither the
payment of any sum of money nor the execution of this Release shall constitute
or be construed as an admission of any liability whatsoever by the Executive
Releasees, or any of them, who have consistently taken the position that they
have no liability whatsoever to Executive.
 
Page 15 of 17

--------------------------------------------------------------------------------


 
10. No Reliance.  Executive acknowledges that different or additional facts may
be discovered in addition to what is now known or believed to be true by him
with respect to the matters released in this Release, and Executive agrees that
this Release shall be and remain in effect in all respects as a complete and
final release of the matters released, notwithstanding any different or
additional facts.
 
11. Successors.  This Release will be binding upon and inure to the benefit of
the heirs, legatees, executors, estates, successors and permitted assigns, as
applicable, of each party hereto.  No rights, obligations or liabilities
hereunder will be assigned by either party without the prior written consent of
the other party.
 
12. Notice.  Notices and all other communications contemplated by this Release
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid.  In the case of Executive, mailed notices shall
be addressed to him at the home address which he most recently communicated to
Company in writing.  In the case of Company, mailed notices shall be addressed
to its corporate headquarters, and all notices shall be directed to the
attention of its Secretary.
 
13. Amendment; Waiver.  No provision of this Release shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by Executive and by an authorized officer of Company.  No
waiver by either party of any breach of, or of compliance with, any condition or
provision of this Release by the other party shall be considered a waiver of any
other condition or provision or of the same condition or provision at any other
time.
 
14. Entire Agreement.  No agreement, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Release have been made or entered into by either party with
respect to the subject matter hereof.  Except as expressly provided herein, this
Release supersedes in its entirety any prior or contemporaneous agreements,
whether written, oral, express or implied, relating to the subject matter
hereof.
 
15. Governing Law.  The validity, interpretation, construction and performance
of this Release shall be governed by the laws of the State of California.
 
16. Severability.  The invalidity or unenforceability of any provision or
provisions of this Release shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
 
17. Counterparts.  This Release may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
 
Page 16 of 17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Release as of the day and
year set forth above.
 
 

 COMPANY: BELL MICROPRODUCTS INC.          
 
 
       Its:                Dated:    

 

 BELL:            
 
By:
        W. Donald Bell      Dated:            

 
 
Page 17 of 17


--------------------------------------------------------------------------------

 